                Case 7:17-cv-08120-PMH
          Case 7-17-cv-08120            Document
                               Document 56  Filed 57  Filed on
                                                  in NYSD   08/03/20  Page 1Page
                                                               07/31/2020    of 1 1 of 1




                                                    STATE OF NEW YORK
                                              OFFICE OF THE ATTORNEY GENERAL

    LETITIA JAMES                                                                                     DIVISION OF STATE COUNSEL
 ATTORNEY GENERAL                                                                                          LITIGATION BUREAU




       VIA ECF                                                                              July 31, 2020
       Hon. Philip M. Halpern
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

                 Re:      Walker v. O’Dell, 17-cv-8120 (PMH)

       Dear Judge Halpern:

               This Office represents Defendant in the above-referenced action. I write, with the consent
       of Plaintiff’s counsel, to respectfully request an adjournment of the status conference curren tly
       scheduled for August 5, 2020 before Your Honor, and a corresponding extension of the deadline
       for the parties to submit their Joint Pretrial Order (June 4, 2020 ECF Minute Entry), which is
       also due on that date. This is the first request for such an adjournment and extension. The
       requests are necessary due to the re-scheduled settlement conference before Judge Davison,
       which is now scheduled for August 25, 2020, and which has been rescheduled to allow this
       Office additional time to confirm settlement authority.

              Counsel have conferred and are available for a status conference the week of Septemb er
       14th, except September 18th at 10:00 am, if convenient to the Court.

                 Thank you for your consideration of the application herein.

Application granted. The status conference currently                                        Respectfully submitted,
scheduled for August 5, 2020 is adjourned until September
16, 2020 at 11:00 a.m. At the time of the scheduled                                         /s/ Deanna L. Collins
conference all parties shall call (888) 398-2342; access                                    Deanna L. Collins
code: 3456831. Additionally, the Joint Pretrial Order shall                                 Assistant Attorney General
be submitted by September 14, 2020.                                                         28 Liberty Street, 18th Floor
                                                                                            New York, NY 10005
SO ORDERED.                                                                                 (212) 416-8906
                                                                                            Deanna.Collins@ag.ny.gov
_______________________________
      cc:   Counsel of record (by ECF)
Philip M. Halpern, U.S.D.J.

Dated:28New    York, NY      TH
        L IBERTY S TREET, 18 FLOOR, NEW Y ORK N.Y. 10005 • P HONE (212) 416-8610 • FAX (212) 416-6009 *NOT FOR S ERVICE OF P APERS
        August 3, 2020                               HTTP://WWW.AG.NY.GOV
